EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please Amend Claims 1 and 15 as follows:
Claim 1. (currently amended) A method for evaluating the rollout of a change to a data processing framework, the method comprising:
receiving, by one or more processors, a proposed change to the data processing framework (DPF);
selecting, by the one or more processors, a first set of jobs out of a plurality of jobs; 
enabling, by the one or more processors, the proposed change within the DPF; processing, by the one or more processors, the first set of jobs using the DPF with the proposed change enabled;
disabling, by the one or more processors, the proposed change within the DPF; processing, by the one or more processors, the other jobs of the plurality of jobs using the DPF with the proposed change disabled;
determining, by the one or more processors, a performance cost value for each of the jobs in the first set of jobs processed using the DPF with the proposed change 
determining, by the one or more processors, based on the performance cost values of the jobs in the first set of jobs and the performance cost values of the other jobs of the plurality of jobs, whether the proposed change is beneficial to the DPF.

Claim 15. (currently amended) A non-transitory computer-readable medium storing instructions, which when executed by one or more processors, cause the one or more processors to: 
receive a proposed change to a data processing framework (DPF); 
select a first set of jobs out of a plurality of jobs; 
enable the proposed change within the DPF; 
process the first set of jobs using the DPF with the proposed change enabled;
disable the proposed change within the DPF;
process the other jobs of the plurality of jobs using the DPF with the proposed disabled;
determine a performance cost value for each of the jobs in the first set of jobs processed using the DPF with the proposed change enabled and for each of the other jobs of the plurality of jobs processed using the DPF with the proposed change disabled; and 
determine, based on the performance cost values of the jobs in the first set of jobs and the performance cost values of the other jobs of the plurality of jobs, whether the proposed change is beneficial to the DPF.

-- END OF AMENDMENT--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Interpreting the claims in light of the specification examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 1, 8, and 15.

Zeng et al. (US Pat No. 9,058,233) teaches applying a software update to a set of hots and determining a likely impact associated with an error. See at least col 2 lines 27-55 and col 4 lines 39-62.
Marion et al. (US PG Pub No. US 2006/0080658 A1) teaches determining whether a software update is beneficial by measuring performance information on a test host. See at least [0045], [0050], [0047], and Fig. 3.
Fuller et al. (US Pat No. 9,405,582) teaches monitoring performance impact of iterative changes made to a job cluster. See at least col 1 lines 43 to col 2 line 9, and Fig. 4B.
Tenney et al. (US Pat No. 6,944,584) teaches enabling and disabling program changes in order to test modifications. See at least col 10 line 43 to col 11 line 3.


The features “enabling, by the one or more processors, the proposed change within the DPF; processing, by the one or more processors, the first set of jobs using the DPF with the proposed change enabled; disabling, by the one or more processors, the proposed change within the DPF; processing, by the one or more processors, the other jobs of the plurality of jobs using the DPF with the proposed change disabled;
determining, by the one or more processors, a performance cost value for each of the jobs in the first set of jobs processed using the DPF with the proposed change enabled and for each of the other jobs of the plurality of jobs processed using the DPF with the proposed change disabled; and determining, by the one or more processors, based on the performance cost values of the jobs in the first set of jobs and the performance cost values of the other jobs of the plurality of jobs, whether the proposed change is beneficial to the DPF” when taken in the context of the claims as a whole, were not found in the prior art teachings.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eric C Wai/            Primary Examiner, Art Unit 2195